Name: 97/292/EC: Council Decision of 28 April 1997 on a specific measure to encourage Italian fishermen to diversify out of certain fishing activities
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy; NA;  cooperation policy;  fisheries;  Europe
 Date Published: 1997-05-13

 Avis juridique important|31997D0292(01)97/292/EC: Council Decision of 28 April 1997 on a specific measure to encourage Italian fishermen to diversify out of certain fishing activities Official Journal L 121 , 13/05/1997 P. 0020 - 0022COUNCIL DECISION of 28 April 1997 on a specific measure to encourage Italian fishermen to diversify out of certain fishing activities (97/292/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Whereas, under Council Regulation (EEC) No 2080/93 of 20 July 1993 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards the financial instrument of fisheries guidance (3), specific measures may be financed by this Act; whereas these measures are adopted by the Council in accordance with the procedure provided for by Article 43 of the Treaty;Whereas a specific number of fishing vessels flying the Italian flag fish the Mediterranean for tuna and swordfish using drift nets; whereas this traditional form of fishing is a significant source of income for these fishermen and for the residents of the fishing areas dependent upon this activity;Whereas, taking into account the special fishing conditions and the biological characteristics of the species targeted in the Mediterranean, fishing for large pelagic fish with drift nets of 2,5 kilometres or less in length is not profitable for these fishermen; whereas it has been established that these fishermen are often required to use drift nets longer than 2,5 kilometres in order to operate profitably;Whereas Article 9a of Council Regulation (EEC) No 2094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources (4) prohibits the keeping on board and use for fishing of one or more drift nets whose individual or total length exceeds 2,5 kilometres;Whereas the use of drift nets over 2,5 kilometres is illegal under Community law and the Commission has initiated the proceedings provided for in this regard; whereas the Italian Government has adopted new propositions to improve the monitoring of fishing and to penalize severely fishermen who infringe national and Community rules;Whereas the economic and social problems affecting the areas dependent on this type of fishing, most of which lie within regions eligible for Structural Funding under Objective 1, are such that this type of fishing cannot be abandoned effectively or quickly without a conversion plan and accompanying measures;Whereas the Italian Government has drawn up an overall plan to resolve the problem once and for all; whereas the plan depends for its success on offering interested parties genuine aid incentives to participate in it; whereas most of the possible measures fall within the scope of the financial instrument for fisheries guidance (FIFG); whereas they will be financed from the FIFG following normal procedure;Whereas, however, in certain cases the permitted aid ceiling would not produce the desired effect; whereas some measures planned by the Italian Government do not fall within the scope of those provided for under the FIFG; whereas specific measures and provisions must therefore be adopted;Whereas, so as to ensure that the compensation envisaged for the fishermen is granted only to those whose income depends on the fishing activities targeted by this Decision, it must be specified that they must have been employed on a registered fishing vessel at a date before the communication of the Italian plan to the Commission;Whereas the Italian authorities must see to it that, in applying the national plan, those eligible may neither accumulate the aid provided for under this Decision nor obtain other financial incentives which would not be justified having regard to the undertaking to diversify, in actual terms, towards another fisheries activity for a sufficiently long period,HAS ADOPTED THIS DECISION:Article 1 As part of the plan drawn up by the Italian Government to reorganize and diversify out of drift net fishing for large pelagic fish, as notified to the Commission on 25 July 1996, a specific measure is hereby established to grant aid:(a) to nationals of any Member State employed on 22 July 1996 as fishermen on a fishing vessel flying the Italian flag, practising this type of fishing, or who were employed in 1995, when such vessels had not been engaged in such activity in 1996, in the form of compensation for suspending this activity. The amount of this compensation may not exceed ECU 918,23 per fisherman per month, for a maximum of six months, and can be paid only for 1996, 1997 and 1998. To qualify for this compensation, fishermen must undertake to cease this fishing activity or to convert to another activity in 1997, 1998 or 1999, in conformity with the Italian plan;(b) to vessel owners who have undertaken to cease definitively all fishing activity. The aid shall be as set out in Table A in the Annex;(c) to vessel owners who have undertaken to diversify definitively towards another fishing activity. The premium for diversifying shall be as set out in Table B in the Annex.Article 2 Fishermen referred to under Article 1 (a) may also qualify for:- aid up to a maximum of ECU 50 000 when they cease all economic activity. This aid is additional to the contribution towards early-retirement schemes envisaged under Article 14a of Regulation (EC) No 3699/93 (5), but replaces the flat rate envisaged under the same Article, under (b),- a conversion premium up to a maximum of ECU 20 000, in the case of conversion towards another fishing activity or towards another sector. This premium replaces the flat rate envisaged under Article 14a (b) of Regulation (EC) No 3699/93.Article 3 The public financial contribution, including that of the Community, for projects funded under the financial instrument for fisheries guidance (FIFG) allowing for the reconversion of vessel owners and fishermen who have benefited from measures under this Decision can reach a maximum of 75 % of the eligible investment in Objective 1 regions and 50 % of eligible investment in non-Objective 1 regions.Article 4 Community participation shall be as laid down for FIFG assistance and within the funding limits for Italy under the 1994 to 1999 Structural Fund programmes (CCA-Italy Objective No 1, P. O.-PÃ ªche and DOCUP-Italy, Objective No 5a-Fisheries). It may run to a maximum of 50 % of eligible investment undertaken by the Member State.Article 5 Notwithstanding all other applicable provisions and in particular those of Regulation (EEC) No 2847/93 (6), the Italian authorities shall send the Commission an annual report on the implementation of the plan referred to in Article 1.For the application of the national plan, the Italian authorities shall adopt the necessary provisions to prevent aid accumulation not expressly authorized by this Decision and any grant of aid not justified having regard to the commitments made by the beneficiaries for a period of at least three years.Article 6 This Decision is addressed to the Republic of Italy.Done at Luxembourg, 28 April 1997.For the CouncilThe PresidentW. SORGDRAGER(1) OJ No C 59, 26. 2. 1997, p. 21.(2) Opinion delivered on 24 April 1997 (not yet published in the Official Journal).(3) OJ No L 193, 31. 7. 1993, p. 1.(4) OJ No L 288, 11. 10. 1986, p. 1. Regulation as last amended by Regulation (EC) No 3071/95 (OJ No L 329, 30. 12. 1995, p. 14).(5) OJ No L 346, 31. 12. 1993, p. 1. Regulation as last amended by Regulation (EC) No 25/97 (OJ No L 6, 10. 1. 1997, p. 7).(6) OJ No L 261, 20. 10. 1993, p. 1. Regulation as last amended by Regulation (EC) No 2489/96 (OJ No L 338, 28. 12. 1996, p. 12).ANNEX >TABLE>>TABLE>